Citation Nr: 1233015	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the Veteran's claim in June 2010 and December 2011.  Unfortunately, the appeal must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the record shows that the Board's most recent remand requested that the Veteran be provided a proper notification letter with respect to his claim for a TDIU, obtain the Veteran's Social Security Administration (SSA) records and request records from the Veteran's prior employers.  The Veteran was sent an adequate notification letter in December 2011, thereby completing the December 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the SSA records, a January 2012 response from the SSA noted that the records could not be sent as the medical records had been destroyed.  In a report of general information, it was noted that the Veteran was called and notified that his SSA records were unavailable.  The Veteran stated that he did not have any more SSA records other than the copy of the SSA summary that is already included in the claims file.  Therefore, the Board finds that the December 2011 remand directive was completed.  See Stegall, id.  In addition, the Board notes that the Veteran submitted private treatment records and completed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, with the submitted records.  However, in a report of general information, the Veteran was noted as stating that he submitted all of the records and he did not wish for any additional records to be requested.  With respect to employer information, the Veteran explained that his prior company had been sold several times and no longer exists.  Therefore, a remand to obtain additional records is not required and the December 2011 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In June 2010, the Board remanded the matter to afford the Veteran an adequate VA examination and opinion.  The Veteran was afforded a VA examination in October 2010.  The October 2010 VA examiner was asked to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in employment along with a clear rationale for all opinions expressed.  The examiner reviewed the claims file, performed a mental status examination, and determined that the Veteran did not appear to meet the criteria of unemployability based solely upon his service-connected disability of posttraumatic stress disorder (PTSD).  The Board determined in the June 2010 remand that the October 2010 VA examiner's opinion was inadequate as the examiner did not provide a rationale for the expressed opinion.  In December 2011, the Board remanded the Veteran's claim, in part, to obtain an addendum to the examination and to comment as to whether the Veteran was unable to obtain or maintain substantially gainful employment in light of his service-connected disabilities.  In a February 2012 opinion, the VA examiner opined that the Veteran's service-connected hearing loss alone was less likely as not to preclude him from obtaining or maintaining employment.  The examiner explained that: "The type of hearing loss can limit success in certain job environments depending on the level of ambient noise and the job's communication demands.  His employment choices may be limited by the hearing loss but he could certainly be employed."  In the August 2012 informal hearing presentation, the Veteran's representative requested a remand as the examiner's opinion did not address the Veteran's service-connected PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the February 2012 opinion is not adequate.  As noted above, the December 2011 remand requested that the examiner provide an opinion as to whether the Veteran was unable to obtain or maintain substantially gainful employment in light of his service-connected disabilities which consists of service-connected bilateral hearing loss, service-connected tinnitus, and service-connected PTSD.  The examiner did not address the Veteran's service-connected PTSD in the February 2012 opinion.  Therefore, a new medical opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination.  A copy of the claims folder must be available to the examiner in conjunction with the examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The Veteran is service-connected for bilateral hearing loss, tinnitus, and PTSD.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


